Le Grand, C. J.,
delivered the opinion of this court.
In this case there is no question before tis. The traverser did not demur to the indictment. He had the right to have done so, and if he had exercised it, he would have had an opportunity to have shown, if such was the case, that the act charged agaihst him was, in point of law, no crime whatever. Not having demurred, we cannot relieve him, being prohibited from doing so by the positive language of the act of 1852, ch. 63. Its second section declares, “That no indictment or presentment for felony or misdemeanor shall be quashed, nor shall any judgment upon any indictment for felony or misdemeanor, or upon any presentment, Whether after Verdict, by confession, or otherwise, be stayed or reversed,’ ’ for certain specified causes, “nor for any matter or cause which might hade been a subject of demurrer to the indictment.’ ’ The matters now invoked in behalf ol' the appellant, were matters of demurrer, and as no demurrer was interposed, we cannot stay or reverse the judgment.

Judgment affirmed.